Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to claims 1-10 in the reply filed on February 25, 2021, is acknowledged. Claims 11-12 are withdrawn from consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both “aqueous curing agent storing tank” on Page 6 (Description of Main Reference Numerals of Drawings) of the Instant Specification and "cell/immobilized bead washing/storing tank" on Page 15 of the Instant Specification and in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 objected to because of the following informalities:  
In claim 9, "wherein the plurality of second discharging parts are formed  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a nozzle part through which the cell-carrier-containing mixed solution is injected from the mixing tank an" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous mention of “an outside” and it is unclear what component of the nozzle part this location is drawn to. This rejection can be overcome by amending independent claim 1 to teach what component the solution is discharged to “the outside” of.
Claims 2-10 depend on claim 1 and are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2013/172601 A1), herein referred to as Kim.
Regarding claim 1, Kim teaches an apparatus for immobilizing a microbial cell (Abstract), the apparatus comprising: a mixing tank (alginate mixing tank) in which a cell-carrier-containing mixed solution is accommodated; a nozzle part (nozzle unit) through which the cell-carrier-containing mixed solution is injected from the mixing tank (alginate mixing tank) and is discharged to the outside; and a reaction tank (bead immobilizer) in which a cell immobilized bead is formed by contact between the cell-carrier-containing mixed solution discharged from the nozzle part (nozzle unit) and an aqueous curing agent solution (Calcium chloride, which enters the bead immobilizer from the CaCl2 dissolution tank), wherein the cell-carrier-containing mixed solution is formed by mixing a cell suspension of a microorganism and an aqueous carrier solution with each other (process that occurs within the Bead Immobilizer shown in Fig. 3), wherein the nozzle part (nozzle unit) has a cell-carrier-containing mixed solution discharging part (left side of the lower part of (e), shown in Fig. 2) and an air discharging part (right side of the lower part of (e), shown in Fig. 2), and wherein the air discharging part (lower part of (e), shown in Fig. 2) injects air toward the cell-carrier-containing mixed solution discharged from the cell-carrier-containing mixed solution discharging part (Fig. 2; Fig. 3; Modified Fig. 3 (below); Page 7, lines 2-23).

    PNG
    media_image1.png
    992
    1059
    media_image1.png
    Greyscale

Modified Fig. 3 from Kim et al. (WO 2013/172601 A1)
	Regarding claim 2, Kim teaches the apparatus as previously described, wherein the nozzle part includes: a body part (nozzle unit (c)); a first injection part (1) which is provided on one side of the body part and into which the cell-carrier-containing mixed solution is injected; a first discharging part (left side of lower end (e)) having one end thereof connected to the first injection part and the other end exposed to the outside of the body part by a predetermined distance to discharge the cell-carrier-containing mixed solution injected into the first -injection part to the outside; a second injection part (2) which is provided on one side of the body part and into which air is injected; and at least one second discharging part (right side of lower end (e)) through which the air injected through the second injection part (2) is injected toward the cell-carrier-containing mixed solution discharged from the first discharging part (1) (Fig. 2; Fig. 3; Page 7, lines 5-23).
	Regarding claim 7, Kim teaches the apparatus as previously described, wherein the carrier is alginate, and the curing agent is calcium chloride (Fig. 2; Page 5, lines 24-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Kim, with Kim et al. (US 2008/0124770 A1, Patent Family Member of KR 10-0872694) herein referred to as Kim 2008 incorporated by reference, further in view of Maruta et al. (US 2010/0129865 A1), herein referred to as Maruta.
Regarding claim 3, Kim teaches the apparatus as previously described configured to prepare enzyme-immobilized beads (Abstract), wherein the microorganism is capable of producing the arabinose isomerase may include recombinant strains of the genus Corynebacterium (Page, 5, lines 17-18). Kim fails to explicitly teach an embodiment wherein the microorganism is a strain that produces an endoenzyme. Maruta, however, teaches a process for producing ketose-3-epimerase using enzyme or cell immobilization (Abstract; Paragraph [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Kim to include strains that produce ketose-3-epimerase as taught by Maruta, as ketose-3-epimerase is useful for the production of D-psicose from D-fructose, which can be used to create low-calorie sweeteners and foods (Maruta: Paragraph [0004]; Paragraph [0009]).
Regarding claim 4, Kim teaches the apparatus as previously described configured to prepare enzyme-immobilized beads (Abstract), but fails to teach an embodiment wherein the endoenzyme is a ketose 3-epimerase. Maruta, however, teaches a process for producing ketose-3-epimerase using enzyme or cell immobilization (Abstract; Paragraph [0050]). It would have been obvious to one having 
Regarding claim 5, Kim teaches the apparatus as previously described configured to prepare enzyme-immobilized beads (Abstract), but fails to teach an embodiment wherein the endoenzyme is a ketose 3-epimerase. Maruta, however, teaches a process for producing ketose-3-epimerase using enzyme or cell immobilization wherein the strain is a recombinant strain transformed by introduction of a gene encoding a ketose 3-epimerase or introduction of a recombined vector containing the gene encoding a ketose 3-epimerase (Abstract; Paragraph [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Kim to include ketose-3-epimerase as taught by Maruta, as ketose-3-epimerase is useful for the production of D-psicose from D-fructose, which can be used to create low-calorie sweeteners and foods (Maruta: Paragraph [0004]; Paragraph [0009]).
Regarding claim 6, Kim teaches the apparatus as previously described, wherein the host strain is Corynebacterium (Page 5, lines 17-23), but fails to explicitly teach that it is specifically Corynebacterium glutamicum. However, Kim 2008 teaches that the preferred strain for this process is Corynebacterium glutamicum (Kim 2008: Paragraph [0020]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use Corynebacterium glutamicum as the host strain, as it is generally recognized as safe (GRAS) and food-grade (Kim 2008: Paragraph [0020]).
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Zaverson et al. (WO 2015/042504 A1), herein referred to as Zaverson.
 	Regarding claim 8, Kim teaches the apparatus as previously described, but fails to explicitly teach an embodiment wherein one side of an inside of the body part connected to the second injection 
	Regarding claim 9, Kim teaches the apparatus as previously described, but fails to teach an embodiment comprising a plurality of second discharging parts. Zaverson, however, teaches a liquid spray nozzle assembly (Abstract) wherein the plurality of second discharging parts are formed radially with respect to the first discharging part (Fig. 4; Paragraph [0018]; Paragraph [0021). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the nozzle taught by Kim to include the features described by Zaverson to improve the delivery and distribution of materials from the nozzle (Zaverson: Paragraph [0018]; Paragraph [0021]).
Regarding claim 10, Kim teaches the apparatus as previously described, but fails to teach an embodiment comprising a plurality of second discharging parts. Zaverson, however, teaches a liquid spray nozzle assembly (Abstract) wherein the second discharging parts are formed to have a slot shape with respect to the first discharging part (Fig. 4; Fig. 5; Paragraph [0018]; Paragraph [0021: One having ordinary skill in the art would recognize the term “slot-shaped” to be a thin and narrow shaped opening or space, which is shown in Fig. 5 of Zaverson). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the nozzle taught by Kim to include the features described by Zaverson to improve the delivery and distribution of materials from the nozzle (Zaverson: Paragraph [0018]; Paragraph [0021]).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
McElvaney et al. (US 6 using endoenzymes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799